DETAILED ACTION
This is a response to Application # 17/661,637 filed on May 2, 2022 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1, 2, 4-5, 11, 12, 14, and 15 are rejected for double patenting; claims 1-4, 6, 10, 11, and 13-18 are rejected under 35 U.S.C. § 102(a)(1); and claims 5, 7-9, 12, 19, and 20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed May 2, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-5, 11, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, and 12 of U.S. Patent No. 11,321,412. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the present application is entirely anticipated by a claim of U.S. Patent No. 11,321,412. 
Specifically, claims 1, 2, 5, 11, 12, 15 each correspond to elements in claims 1 and 10 in U.S. Patent No. 11,321,412, respectively; while claims 4 and 14 correspond to elements in claims 3 and 10 U.S. Patent No. 11,321,412, respectively.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 11, and 13-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Crawford et al., US Publication 2006/0212434 (hereinafter Crawford), as cited on the Information Disclosure Statement dated May 2, 2022.

Regarding claim 1, Crawford discloses a computer-implemented method comprising “receiving, by a first device and from a user device, a first request to login, wherein the first request to login comprises one or more credentials” (Crawford ¶ 38) where a user logs in using a username and password (i.e., credentials). Additionally, Crawford discloses “causing, based on verification of the one or more credentials, a first navigation flow to be displayed on the user device, wherein the first navigation flow comprises a plurality of pages displayed in a first order” (Crawford ¶ 28) by directing the user to the correct navigation point once the user has logged in. Further, Crawford discloses “generating, based on an indication of navigation preferences received from the user device, one or more navigation parameters, wherein the one or more navigation parameters indicate a preferred order of output of the plurality of pages” (Crawford ¶¶ 37, 40) by creating parameters based on the interaction, which are parameters received from the user device, and then indicating that the parameters affect the flow of pages. Finally, Crawford discloses “receiving, from the user device, a second request to login; generating, based on the second request to login and based on the one or more navigation parameters, a second navigation flow to be displayed on the user device, wherein the second navigation flow causes the plurality of pages to be displayed in the preferred order; and causing the second navigation flow to be displayed on the user device.” (Crawford ¶ 29). Specifically, Crawford discloses that user may login and choose to complete a loan application, indicating that the user has logged in at least one before to start the loan application, making this login a “second request to login” as claimed. Crawford further states that the user’s navigation point is established and displayed based on these parameters, which is a second navigation flow.

Regarding claim 11, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. Crawford comprises computer hardware and software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3 and 13, Crawford discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Crawford discloses “wherein the navigation parameters comprise an affiliation with an industry” (Crawford ¶ 30) where the navigation parameter “LenderCode” indicates an affiliation with the lending industry.

Regarding claims 4 and 14, Crawford discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Crawford discloses “determining, based on the navigation parameters, a first code associated with a first page of the plurality of pages; determining, based on the navigation parameters, a second code associated with a second page of the plurality of pages, wherein: the second page is different from the first page” (Crawford ¶¶ 28, 37, 40 and Fig. 2) by determining one or more parameters (i.e. codes) for each of the pages with in the website (Crawford ¶ 28). Crawford additionally discloses creating parameters based on the interaction, which are parameters received from the user device, and then indicating that the parameters affect the flow of pages (i.e., the determination is “based on the navigation parameters,” Crawford ¶¶ 37, 40). Further, Crawford discloses “the first code and the second code are configured to permit a second device to cause the second navigation flow to be displayed for the user device” (Crawford ¶ 30) by disclosing that the navigation flow is based on the received codes, thus indicating that a particular flow will be displayed on any device on which that code is used.

Regarding claims 5 and 15, Crawford discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Crawford discloses “sending, to a second device and based on a request from the second device, the one or more navigation parameters” (Crawford ¶¶ 21, 23) by indicating that the business service module 7 requests and receives constant configuration parameters and that the business module 7 runs on a different server from web site 9, making it a second device. Further, Crawford discloses “receiving, from the second device, one or more modified navigation parameters comprising a second preferred order of the output of the plurality of pages” (Crawford ¶ 21) by passing the parameters to web site 9. Finally, Crawford discloses “outputting, based on the one or more modified navigation parameters, a third navigation flow.” (Crawford ¶ 28).

Regarding claim 6, Crawford discloses a computer-implemented method comprising “sending, by a first computing device and to a second computing device, a request for one or more navigation parameters associated with a preferred navigation flow” (Crawford ¶¶ 21-23) by indicating that the business service module 7 requests and receives constant configuration parameters and that the business module 7 runs on a different server from web site 9, making it a second device. Crawford separately and additionally discloses this limitation by indicating that navigation point 11 “interrogates the query string request” (i.e., requests navigational parameters) from web dispatch 6, which is also a separate device. Additionally, Crawford discloses “based on verification of the first computing device, receiving the one or more navigation parameters” (Crawford ¶¶ 28 and 38, see also ¶ 22) where the navigation point 11 receives the chosen parameters after the user session is established (i.e., based on verification). Finally, Crawford discloses “determining, based on the one or more navigation parameters, a plurality of pages; determining, based on a correspondence between the plurality of pages and the one or more navigation parameters, an order of output for the plurality of pages; and causing the plurality of pages to be displayed on a user device in the determined order” (Crawford ¶¶ 37, 40) by creating parameters based on the interaction and then indicating that the parameters affect the flow of pages.

Regarding claim 16, it merely recites a system for performing the method of claim 6. The system comprises computer hardware and software modules for performing the various functions. Crawford comprises computer hardware and software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 7 and 17, Crawford discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, Crawford discloses “wherein the determining the plurality of pages comprises determining each of the plurality of pages based on codes indicated in the one or more navigation parameters.” (Crawford ¶ 28).

Regarding claims 8 and 18, Crawford discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, Crawford discloses “modifying, by the first computing device and based on user interaction with the plurality of pages, the navigation parameters; and sending the modified navigation parameters to the second computing device” (Crawford ¶ 50) by giving an example of the parameters being modified by adding the SchoolCode parameter.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of Chambers, US Publication 2019/0019426 (hereinafter Chambers).

Regarding claims 2 and 12, Crawford discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Crawford does not appear to explicitly disclose “wherein the indication of navigation preferences comprises the preferred order of output of the plurality of pages.”
However, Chambers discloses “wherein the indication of navigation preferences comprises the preferred order of output of the plurality of pages” (Chambers ¶ 20) by allowing an administrator to indicate an order of certain activities that must be performed.
Crawford and Chambers are analogous art because they are from the “same field of endeavor,” namely that of webpage monitoring and modification methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Crawford and Chambers before him or her to modify the webpage monitoring of Crawford to include the user indication of Chambers.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Crawford teaches the “base device” for monitoring and modifying a webpage. Further, Chambers teaches the “known technique” for allowing an indication to specify the order of items that is applicable to the base device of Crawford. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because an indication specifying the order of items is merely an additional monitoring characteristic that is well known and would provide little difficulty to one of ordinary skill in the art to implement.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of Daly, Jr. et al., US Publication 2013/0031470 (hereinafter Daly).

Regarding claims 9 and 19, Crawford discloses the limitations contained in parent claims 8 and 18 for the reasons discussed above. In addition, Crawford does not appear to explicitly disclose “wherein the modifying the navigation parameters comprises: determining a first page of the plurality of pages, wherein the user spends greater than a threshold quantity of time interacting with the first page; and modifying the navigation parameters so that the first page is first in the order of output.”
However, Daly discloses “wherein the modifying the navigation parameters comprises: determining a first page of the plurality of pages, wherein the user spends greater than a threshold quantity of time interacting with the first page” (Daly ¶ 36) where the metrics include the length of time the user visited the webpage. Additionally, Daly discloses “modifying the navigation parameters so that the first page is first in the order of output” (Daly ¶ 39) by prioritizing (i.e., made first in order) the navigation based on the historical user access data, which includes the amount of time a user interacted with the page, and that the data was more than the other pages (i.e., greater than a threshold).
Crawford and Daly are analogous art because they are from the “same field of endeavor,” namely that of website organizational methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Crawford and Daly before him or her to modify the ordering method of Crawford to include the moving the content that was viewed the longest to the front of the order of Daly.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Crawford teaches the “base device” for determining a flow order of a website. Further, Daly teaches the “known technique” moving content that was viewed the longest to the front of a website flow that is applicable to the base device of Crawford. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Crawford in view of Suh et al., US Publication 2014/0068407 (hereinafter Suh).

Regarding claims 10 and 20, Crawford discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, Crawford does not appear to explicitly disclose “determining an additional page where a quantity of interactions performed by the user satisfies a threshold; and modifying the navigation parameters to indicate the additional page.”
However, Suh discloses “determining an additional page where a quantity of interactions performed by the user satisfies a threshold; and modifying the navigation parameters to indicate the additional page” (Suh ¶¶ 9-10) by disclosing that web pages that result in more conversions (i.e., the number of conversions satisfies a threshold) are inserted into the website flow.
Additionally, the examiner notes that the broadest reasonable interpretation of this limitation does not require the determination or modification to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). Specifically, the determination and modification occur only on the condition precedent that a quantity of interactions performed by the user satisfy a threshold, but because the claim does not actively require such an event occurs, the condition precedent is optional. Thus, the generation step is not required to be performed. However, the examiner has applied prior art in order to comply with the doctrine of compact prosecution. 
Crawford and Suh are analogous art because they are from the “same field of endeavor,” namely that of methods for determining website flows. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Crawford and Suh before him or her to modify the flow ordering of Crawford to include the inclusion of pages with high levels of interaction of Crawford.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Crawford teaches the “base device” for determining a flow order of a website. Further, Suh teaches the “known technique” for inserting pages with high levels of interaction into a website flow that is applicable to the base device of Crawford. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure for the reasons presented in the respective actions associated with Parent Application 17/089,029:
Kalish et al., US Publication 2002/0077085
Kaneko et al., US Publication 2002/0184359
Dupuis et al., US Publication 2003/0182208
Wyler et al., US Publication 2007/0206221
Craig et al., US Publication 2007/0299986
Craig et al., US Publication 2008/0052668
Riley et al., US Publication 2014/0129535
Eggleston et al., US Publication 2016/0063016
Austin et al., US Publication 2018/0357215
Shalev et al., US Publication 2019/0026082
Fleskes, US Patent 6,529,910
Bremers, US Patent 6,901,380
Kagle, US Patent 7,213,202
Roestenburg et al., US Patent 7,249,197
Garcia-Martinez et al., US Patent 9,195,632

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176